DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 20 October 2012.  In view of this communication, and the decision by the Patent Trial and Appeal Board mailed on 20 August 2021, claims 16-32 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 20 October, 2021, have been fully considered and are persuasive.
The Applicant’s arguments state that the claims have been amended, as discussed in the interview held on 19 October 2021, to remove the subject matter from claim 23 that was deemed to lack written description.  Thus, following the decision by the Patent Trial and Appeal Board reversing the remaining grounds of rejection, the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 16-32 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, and all claims dependent thereon, the prior art does not disclose, inter alia, a drive device, comprising: 
a gear unit; and 
an electric motor adapted to drive the gear unit, the electric motor including a laminated stator core which has stator windings and is accommodated in a stator housing; 
wherein the stator housing includes recesses that are axially uninterrupted, the stator housing being surrounded and/or radially surrounded by a housing, a tubular housing, and/or a cup-shaped housing of the drive device, the housing being set apart from the stator housing, such that an airflow and/or a circulating airflow is generatable within the housing, the recesses adapted to guide the airflow through in an axial direction, the airflow returnable in an opposite direction in a set-apart region between the stator housing part and the housing.
Regarding claim 26, and all claims dependent thereon, the prior art does not disclose, inter alia, a drive device, comprising: 
a gear unit; and 
an electric motor adapted to drive the gear unit, the electric motor including a laminated stator core which has stator windings and is accommodated in a stator housing; 
wherein the stator housing includes recesses that are axially uninterrupted, the stator housing being surrounded and/or radially surrounded by a housing, a tubular housing, and/or a cup-shaped housing of the drive device, the housing being set apart from the stator housing, such that an airflow and/or a circulating airflow is generatable within the housing, the recesses adapted to guide the airflow through in an axial direction, the airflow returnable in an opposite direction in a set-apart region between the stator housing part and the housing; 
the drive device further comprising two fans and/or at least one fan, adapted to drive the airflow, disposed on a bearing flange of the motor; 
wherein the bearing flange includes a circular base plate section and a separating wall section that is disposed on the base plate section, the separating wall section adapted to separate the airflow from a space region that surrounds a B- side axial end region of a rotor shaft facing away from the gear unit and/or that at least partially surrounds an angle sensor disposed in the B-side axial end region.
Per the decision by the Patent Trial and Appeal Board, mailed on 20 August 2021, the above language is not disclose by the prior art, and the application is therefore in condition for allowance.  It is noted, however, that in co-pending application 15/577,738 the Patent Trial and Appeal Board affirmed grounds of rejection similar to those that were reversed in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834